Citation Nr: 1707336	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  05-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder, to include as secondary to a service-connected lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a head disorder, claimed as headaches, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a stomach disorder, to include secondary to medications taken for a service-connected lumbar spine disability.

4.  Entitlement to a rating in excess of 40 percent for symptomatic low back, osteophyte, canal stenosis, L3-L4 and L4-L5 bulging disc; and lumbar myositis. 

5.  Entitlement to a compensable evaluation for right lower extremity radiculopathy, associated with symptomatic low back, osteophyte, canal stenosis, L3-L4 and L4-L5 bulging disc; and lumbar myositis, prior to July 11, 2016, and in excess of 20 percent from that date.  

6.  Entitlement to a compensable evaluation for left L5 radiculopathy and root impingement, associated with symptomatic low back, osteophyte, canal stenosis, L3-L4 and L4-L5 bulging disc; and lumbar myositis, prior to July 11, 2016, and in excess of 10 percent from that date.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to July 11, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The rating decision held that new and material evidence had not been received to reopen claims for service connection for a head condition, a neck condition and stomach problems.  It also denied an evaluation in excess of 40 percent for symptomatic low back, osteophyte, canal stenosis, L3 to L5 bulging discs; and lumbar myositis with left L5 radiculopathy and root impingement; and right radiculopathy.  

In March 2009, the Board reopened the claim for service connection for a stomach disorder.  In March 2009, July 2011 and March 2012, the Board remanded all the issues from the rating on appeal for development.  In March 2012, the Board found that the issue of TDIU had been inferred and remanded it as well.  

A July 2016 rating decision appears to have split the Veteran's back disability into three disabilities, specifically: (1) symptomatic low back osteophyte, canal stenosis, L3-L4 and L4-L5 bulging disc, and lumbar myositis; (2) right lower extremity radiculopathy; and (3) left L5 radiculopathy and root impingement.  

The rating decision "increased" the rating for right lower extremity radiculopathy from 0 to 20 percent, effective July 11, 2016, the date of a VA examination.  The body of the rating decision did not address the left lower extremity; however, the codesheet related to that rating decision noted the rating for left L5 radiculopathy and root impingement was increased to 10 percent, effective July 11, 2016.  Both disabilities were noted to have been rated noncompensable from February 14, 2005.  

The Veteran did not file any document with VA expressing disagreement with the July 2016 decision regarding the radiculopathy evaluations.  However, the lower extremity radiculopathies are manifestations of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for his back, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Diagnostic Codes 5235 to 5243, Note (1) (2016).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his back disability, his appeal encompassed ratings for all manifestations of the condition.  Thus, the issues before the Board are as shown on the title page. 

In that same rating decision, the RO awarded TDIU, effective July 11, 2016, and characterized the award as a total grant of benefits on that issue.  In the March 2012 remand, the Board inferred the claim for TDIU as part of the claim for increased rating for the back, which has been pending since prior to July 11, 2016.  Thus, the issue of entitlement to TDIU prior to July 11, 2016 is still before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the July 2016 rating decision appears to have "increased" the rating for right lower extremity radiculopathy; however, there is no prior rating decision showing service connection was granted for that disability.  Similarly, there is no rating decision which explicitly addresses the grant of service connection and a separate rating for the L5 left radiculopathy, which was also "increased" in the July 2016 rating decision.  On remand, the Veteran and his representative should be provided notice of all action taken in that rating decision.  

The Board's March 2012 remand requested that the Veteran be asked to provide release forms for any and all private medical providers, to include those related to his recent back surgery, who had treated him since 2005.  The Board's remand also requested that VA obtain all VA treatment records from March 2009 to the present.  A review of the record reveals no evidence that the AOJ made either request.  

The Veteran's VBMS eFolder includes medical records received from the Social Security Administration (SSA) that were associated with VBMS on December 27, 2012.  These records include documents in Spanish which need to be translated into English and associated with the record.  

A July 2016 Supplemental Statement of the Case (SSOC) relates that it was based on evidence that included outpatient reports from the [VA] Caribbean Health System from January 22, 2001, to July 12, 2016.  The record before the Board does not include any VA treatment records after one dated August 8, 2011, that is from the Lyons, New Jersey, VA Medical Center (VAMC). 

Thus, it appears that there exist VA treatment reports that have not been associated with the record before the Board.  They should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain English language translations of the SSA records associated with VBMS on December 27, 2012, which are in Spanish. Associate the English translations with the Spanish originals so that the Board can determine whether all necessary translations have been obtained.

2.  Take all appropriate action to obtain copies of all outstanding VA medical and treatment reports, to include those from the Caribbean Health System, and those from any VA medical facility dated after August 8, 2011.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




